United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2364
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Matthew James McCauley

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                            Submitted: November 4, 2015
                             Filed: November 10, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       Matthew McCauley directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to federal drug and identity-theft charges.

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the substantive reasonableness of McCauley’s
sentence. In pro se supplemental briefs, McCauley additionally challenges the district
court’s determination of the relevant drug quantity for Guidelines purposes.

      Upon careful review, we conclude that McCauley’s sentence is not
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (abuse-of-discretion review). We further conclude that
McCauley’s drug-quantity challenge is foreclosed because he stipulated to the drug
quantity in a sentencing agreement, which was adopted by the district court. See
United States v. Olano, 507 U.S. 725, 733 (1993); United States v. Nguyen, 46 F.3d
781, 783 (8th Cir.1995). Finally, having independently reviewed the record pursuant
to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-